United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1526
                       ___________________________

N.S., Only child of decedent, Ryan Stokes, by and through her natural mother and
                     next friend, Brittany Lee; Narene James

                                    Plaintiffs - Appellants

                                       v.

  Kansas City Board of Police Commissioners; Michael Rader; Leland Shurin;
            Angela Wasson-Hunt; Alvin Brooks; Mayor Sly James

                                   Defendants - Appellees

                                 David Kenner

                                            Defendant

William Thompson; Darryl Forte, in his individual capacity; Richard Smith, in his
 official capacity as Chief of Police of the Kansas City, MO Police Department

                                   Defendants - Appellees
                                 ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                         Submitted: December 14, 2021
                             Filed: May 31, 2022
                                ____________
Before LOKEN, ARNOLD, and STRAS, Circuit Judges.
                           ____________

STRAS, Circuit Judge.

      Kansas City Police Officer William Thompson shot and killed Ryan Stokes
during a foot chase. Despite the tragic circumstances, the district court1 concluded
that Officer Thompson was entitled to both qualified and official immunity. We
affirm.

                                           I.

       We have seen this case before. The last time, we remanded to allow the
district court to “specifically identify[] the plaintiff-friendly version of the disputed
facts” and “evaluate whether [Officer] Thompson, in light of all of the information
available to him at the moment, violated clearly established law when he shot
Stokes.” N.S. v. Kan. City Bd. of Police Comm’rs, 933 F.3d 967, 970 (8th Cir. 2019).
And then we instructed the court to use those same plaintiff-friendly facts to
determine whether he was entitled to official immunity under Missouri law. Id. at
970–71.

       Rather than denying qualified immunity, as it had done before, the district
court determined that there had been no constitutional violation at all, clearly
established or otherwise. Its conclusion on official immunity was similar: Officer
Thompson had been negligent at most, meaning that Stokes’s family could not
recover for wrongful death. See Wealot v. Brooks, 865 F.3d 1119, 1129 (8th Cir.
2017) (describing Missouri’s official-immunity doctrine).




      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
                                          -2-
      Now the plaintiffs have appealed. In addition to contesting the grant of
summary judgment to Officer Thompson, Stokes’s family argues that they should
receive a trial on their claims against the Kansas City Board of Police
Commissioners and the other municipal officials named in their complaint. See
Monell v. Dep’t of Social Servs. of City of N.Y., 436 U.S. 658 (1978).

                                          II.

       We review the district court’s decision to grant summary judgment de novo,
viewing the record in the light most favorable to Stokes’s family and drawing all
reasonable inferences in their favor. See Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986); McManemy v. Tierney, 970 F.3d 1034, 1037 (8th Cir. 2020). In
the immunity context, this standard requires us to evaluate the evidence using the
plaintiff-friendly version of the facts identified by the district court. See N.S., 933
F.3d at 970.

      We then have to determine whether the defendants are entitled to judgment as
a matter of law. See Phillips v. Mathews, 547 F.3d 905, 909 (8th Cir. 2008). If they
are, we will affirm the grant of summary judgment. See Anderson, 477 U.S. at 248
(“Only disputes over facts that might affect the outcome of the suit under governing
law will properly preclude the entry of summary judgment.”). If not, the case goes
on.

                                          A.

      Seconds after receiving a police dispatch about a suspected cellphone theft
and an ensuing foot chase, Officer Thompson saw Stokes run into a parking lot. His
destination was a red car, and once he reached it, he opened and shut the driver’s




                                         -3-
side door. 2 He then turned to face the officer who had been chasing him. What
happened next is hotly disputed, but the family’s side of the story is what matters at
this point.

       Officer Thompson, who was standing behind Stokes at the time, saw him raise
his hands to his waist. Misinterpreting the gesture as threatening, Officer Thompson
fired without warning at Stokes, who was trying to surrender. Stokes later died from
his injuries.

      Although a search revealed a gun in the car, the car’s owner said that it had
been in there all night. So even if Officer Thompson insists that he saw a gun in
Stokes’s hand during the chase, we must assume that he did not have one. See N.S.,
933 F.3d at 969.

                                          B.

       Applying these plaintiff-friendly facts, our task now is to evaluate the family’s
excessive-force claim against Officer Thompson. See 42 U.S.C. § 1983. The key
issue is whether he is entitled to qualified immunity, which depends on how we
answer two questions. First, did his actions violate a constitutional right? Second,
was the right clearly established? See Morgan v. Robinson, 920 F.3d 521, 523 (8th
Cir. 2019) (en banc). If the answer to either question is no, Officer Thompson gets
immunity. See id. (explaining that we may answer these questions in either order).



      2
        We acknowledge the family’s attorney treated this fact as disputed at oral
argument. But this position appears to be a late-breaking change: the family’s
appellate brief assumes it to be true, and it was never contested before the district
court. Appellant’s Br. 19; see Cole v. Int’l Union, United Auto., Aerospace & Agric.
Implement Workers of Am., 533 F.3d 932, 936 (8th Cir. 2008) (“[A] party cannot
assert arguments that were not presented to the district court in opposing summary
judgment in an appeal contesting an adverse grant of summary judgment”).
                                          -4-
       We can skip directly to the second question. The Supreme Court has
explained that “the focus” of the clearly-established-right inquiry “is on whether the
officer had fair notice that [his] conduct was unlawful.” Kisela v. Hughes, 138 S.
Ct. 1148, 1152 (2018) (per curiam) (quoting Brosseau v. Haugen, 543 U.S. 194, 198
(2004) (per curiam)). Here, “judged against the backdrop of the law at the time of
the conduct,” a reasonable officer would not have had “fair notice” that shooting
Stokes in these circumstances violated the Fourth Amendment. Id. (quoting
Brosseau, 543 U.S. at 198).

       Central to our conclusion is Thompson v. Hubbard, 257 F.3d 896, 898 (8th
Cir. 2001), which involved “a report of shots fired and two suspects fleeing on foot
from the scene of an armed robbery.” One of the suspects climbed over a short fence
and fell to the ground. Id. When he stood up, he “looked over his shoulder at [an
officer], and moved his arms as though reaching for a weapon at waist level.” Id.
When the suspect’s arms continued to move despite an order to “stop,” the officer
fired a single shot into the suspect’s back and killed him. Id. No weapon was found.
Id.

       Even so, we concluded that the officer’s “use of force . . . was within the
bounds of the Fourth Amendment.” Id. at 899. Critical to our decision was the idea
that “[a]n officer is not constitutionally required to wait until he sets eyes upon the
weapon before employing deadly force to protect himself against a fleeing suspect
who turns and moves as though to draw a gun.” Id.

       Even under the plaintiff-friendly version of the facts, Officer Thompson faced
a similar choice here: use deadly force or face the possibility that Stokes might shoot
a fellow officer. And just like in Hubbard, Officer Thompson could only see the
suspect from behind, which obscured his view and required a “split-second
judgment[]—in circumstances that [we]re tense, uncertain, and rapidly evolving.”
Id. (quoting Graham v. Connor, 490 U.S. 386, 396–97 (1989)).


                                         -5-
        It is true that there are some differences here. For one thing, the suspect in
Hubbard was fleeing from the scene of an armed robbery, id. at 898, a much more
serious crime than stealing a cell phone. For another, Officer Thompson remained
silent in the face of possible danger, whereas the officer in Hubbard shouted “stop”
before using deadly force. Despite these differences, a reasonable officer in these
circumstances “might not have known for certain that [his] conduct was unlawful,”
particularly given that Stokes had just accessed the inside of an unknown vehicle
before raising his hands. Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017). This
uncertainty, a by-product of Hubbard, means that Officer Thompson did not violate
a clearly established right. See Kisela, 138 S. Ct. at 1152.

                                         C.

       None of the cases discussed by the family are any closer than Hubbard.
Tennessee v. Garner, 471 U.S. 1, 4 & n.2 (1985), for example, did not involve the
same level of potential danger because the minor suspect in that case was busy
climbing a fence when an officer shot him. In another case, Nance v. Sammis, 586
F.3d 604, 607 (8th Cir. 2009), plain-clothed officers confronted two children after
dark who were walking toward an apartment complex. They shot one of them
without warning after seeing what turned out to be a toy gun in the child’s
waistband—a different situation than we have here. Id. Finally, Ngo v. Storlie, 495
F.3d 597, 600–01 (8th Cir. 2007), involved an officer-on-officer shooting, not an
officer who fired at a fleeing suspect.

      At most, these cases would create uncertainty for someone in Officer
Thompson’s shoes. To prevail, however, the family had to establish that “the right’s
contours were sufficiently definite that any reasonable official in the defendant’s
shoes would have understood that he was violating it.” Kisela, 138 S. Ct. at 1153
(quoting Plumhoff v. Rickard, 572 U.S. 765, 778–79 (2014)). “Existing precedent,”
in other words, “must have placed the statutory or constitutional question beyond


                                         -6-
debate.” Ashcroft v. Al-Kidd, 563 U.S. 731, 741 (2011). In light of Hubbard, it did
not.

                                        III.

      Nor has the family shown that Officer Thompson acted “in bad faith or with
malice.” Wealot, 865 F.3d at 1129 (quoting Blue v. Harrah’s N. Kan. City, LLC,
170 S.W.3d 466, 479 (Mo. Ct. App. 2005)). Official immunity shields Missouri
police officers from liability for their discretionary decisions, including when they
“draw[] and fire[] a weapon,” even if they are negligent. Seiner v. Drenon, 304 F.3d
810, 813 (8th Cir. 2002). But immunity ends where bad faith or malice begins. See
Blue, 170 S.W.3d at 479.

      Both are forms of “wrongful intent.” State ex rel. Twiehaus v. Adolf, 706
S.W.2d 443, 447 (Mo. banc 1986). The former requires “a dishonest purpose, moral
obliquity, conscious wrongdoing, [or] breach of a known duty through some ulterior
motive.” Id. (quotation marks omitted). And the latter involves actions that are “so
reckless or wantonly and willfully in disregard of one’s rights that a trier of fact
could infer from such conduct bad faith or [an] improper or wrongful motive.” Id.
(quotation marks omitted).

       There is no evidence of either here. Nothing suggests, for example, that
Officer Thompson was retaliating against Stokes for something that happened earlier
or that they had a pre-existing relationship. See Wealot, 865 F.3d at 1129 (examining
the officers’ prior “treatment” of the plaintiff); Twiehaus, 706 S.W.2d at 448–49
(considering what the defendant knew about decedent’s prior suicide attempts). By
their own account, the family’s best evidence of wrongful intent is that the gun may
have been moved from a holster to the driver’s side seat. The problem with this
theory, however, is that there is no evidence that Officer Thompson was the one who
moved it. As we have explained before, “speculation and conjecture are insufficient


                                         -7-
to defeat summary judgment.” See Gannon, Int’l, Ltd. v. Blocker, 684 F.3d 785, 794
(8th Cir. 2012).

                                         IV.

       Nor is there enough to find the municipal defendants liable under a deliberate-
indifference theory. See Monell v. Dep’t of Social Servs. of City of N.Y., 436 U.S.
658, 690 (1978). The family’s argument is that the “Hot Spots” program, which
allows non-patrol officers to occasionally work the streets, and the lack of specific
foot-pursuit training, amounted to a “deliberate or conscious choice” to ignore public
safety. Parrish v. Ball, 594 F.3d 993, 997, 1002 (8th Cir. 2010) (explaining the
requirements for this type of claim).

       To survive summary judgment, the family had to offer evidence that the
municipal defendants “had notice that [these] procedures were inadequate and likely
to result in” a constitutional violation. Id. at 998 (quotation marks omitted). On this
point, the family has nothing linking either policy to any other incident involving the
use of excessive force. See Atkinson v. City of Mountain View, Mo., 709 F.3d 1201,
1216 (8th Cir. 2013) (holding that the “single incident” of excessive force in that
case did not give rise to municipal liability). Without notice, there can be no
deliberate indifference. See id. (“Notice is the touchstone of deliberate indifference
in the context of § 1983 municipal liability.”).

                                          V.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -8-